Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
According to the Amendment filed on 2/25/2021, Claim 38 is amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 38-53 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GREENHALGH et al. (US. 20100145386)
GREENHALGH discloses a surgery guiding bone plate fig. 5 capable for incorporating with a flap opening-up instrument during dental surgery, orthognathic surgery or facial bone contouring surgery, comprising: a guiding bone plate which comprises a first bone plate and a second bone plate (see modified fig. 5 below), wherein said first bone plate and said second bone plate are capable for affixing at facial bones of a user, wherein guiding bone plate further has one or more locking sections 4 formed at each of said first bone plate and said second bone plate capable for precisely providing predetermined drilling locations on the facial bone, wherein a guiding groove (see modified fig. 5 below) is formed between said first bone plate and said second bone plate along inner walls (see modified fig. 5 below) of said .

    PNG
    media_image1.png
    412
    715
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues that “Greenhalgh et al. fails to anticipate any surgery guiding bone plate for incorporating with a flap opening-up instrument during dental surgery, orthognathic surgery or facial bone contouring surgery; ……Greenhalgh et al. does not teach that the adjustable plate is used for incorporating with a flap opening-up instrument during the above mentioned surgery process.” And “Greenhalgh et al. fails to anticipate the fixing and clamping devices configured for clamping and securing at the flap opening-up instrument.;…. Greenhalgh et al. is silent regarding any device that clamps to the flap opening-up instrument as claimed in the instant invention.”
 	Examiner respectfully disagrees, since it is noted that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). And a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	In this case, Greenhalgh’s invention is capable of being used in incorporating with a flap opening-up instrument during dental surgery, orthognathic surgery or facial bone contouring surgery, and the struts 6 of Greenhalgh are capable of clamping and securing at the flap opening-up instrument.


	Examiner respectfully disagrees, since as shown in the modified fig 5 above, the guiding groove of Greenhalgh is formed between the first bone plate and the second bone plate and extended along inner walls of said first bone plate and said second bone plate and is capable to locating a preset cutting location on the facial bone.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMEH R BOLES/           Primary Examiner, Art Unit 3775